SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

854
CA 15-01910
PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


MIDLAND FUNDING, LLC, AS PURCHASER OF WEBBANK,
PLAINTIFF-RESPONDENT,

                      V                                             ORDER

GLIEE GUNSALUS, DEFENDANT-APPELLANT.


DAVID M. KAPLAN, PENFIELD, FOR DEFENDANT-APPELLANT.

FORSTER & GARBUS, LLP, COMMACK (VALERIE E. WATTS OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Ontario County
(Frederick G. Reed, A.J.), entered August 5, 2015. The order denied
the motion of defendant for summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on April 6, 2016, and filed in the Ontario
County Clerk’s Office on May 9, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    October 7, 2016                      Frances E. Cafarell
                                                 Clerk of the Court